—Determination of respondent New York State Office of Temporary and Disability Assistance dated June 12, 1997, which, after a fair hearing, affirmed the determination of respondent New York City Department of Social Services denying petitioner’s application pursuant to 18 NYCRR 427.6 seeking special foster care benefits for her two foster children from November 1995 through the present, unanimously annulled, without costs, the petition pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Charles Ramos, J.], entered July 1, 1998) granted, and the matter remitted to the State respondent for further action in accordance with this decision.
Respondents’ finding that the children do not require a high degree of physical care or supervision is not supported by substantial evidence. Petitioner’s granddaughters were born prematurely, syphilitic and addicted to crack cocaine. Both children suffer from physical conditions that require a high degree of physical care, both suffer from hyperactivity and attention deficit disorders which necessitate daily medication with Ritalin, both suffer from developmental disabilities requiring a high degree of supervision, and both have been placed in special education for the emotionally disturbed. While it is true, as noted by the Administrative Judge, that one of the girls has not required hospitalization for her asthma since 1995, all of the documentary record evidence provided by medical doctors, social workers, educational evaluators and teachers supports the conclusion that these children require a high degree of physical care and supervision (see, Matter of Aglietti v Wing, 259 AD2d 332; Matter of Jeffers v Wing, 256 AD2d 72; Matter of Adania C. v Hammons, 236 AD2d 315). Concur— Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.